Exhibit 12 AMERICAN AIRLINES, INC. Computation of Ratio of Earnings to Fixed Charges (in millions) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Earnings (loss): Earnings (loss) before income taxes $ 146 $ 1 $ 469 $ 175 Add:Total fixed charges (per below) 421 432 1,274 1,276 Less:Interest capitalized 2 7 17 21 Total earnings (loss) before income taxes $ 565 $ 426 $ 1,726 $ 1,430 Fixed charges: Interest, including interest capitalized $ 199 $ 217 $ 610 $ 635 Portion of rental expense representative of the interest factor 219 212 655 630 Amortization of debt expense 3 3 9 11 Total fixed charges $ 421 $ 432 $ 1,274 $ 1,276 Ratio of earnings to fixed charges 1.34 - 1.35 1.12 Coverage deficiency $ - $ 6 $ - $ - Note: As of September 30, 2007, American has guaranteed approximately $1.1 billion of AMR’s unsecured debt and approximately $347 million of AMR Eagle’s secured debt.The impact of these unconditional guarantees is not included in the above computation.
